Name: Commission Regulation (EC) No 790/2000 of 14 April 2000 laying down the marketing standard for tomatoes
 Type: Regulation
 Subject Matter: plant product;  consumption;  marketing
 Date Published: nan

 Avis juridique important|32000R0790Commission Regulation (EC) No 790/2000 of 14 April 2000 laying down the marketing standard for tomatoes Official Journal L 095 , 15/04/2000 P. 0024 - 0029Commission Regulation (EC) No 790/2000of 14 April 2000laying down the marketing standard for tomatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,Whereas:(1) Tomatoes are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. Commission Regulation (EEC) No 778/83 laying down quality standards for tomatoes(3), as last amended by Regulation (EC) No 2522/97(4), has been amended frequently and can no longer ensure legal clarity.(2) The rules should therefore be recast, and Regulation (EEC) No 778/83 should be repealed. To that end and in the interests of preserving transparency on the world market, account should be taken of the standard for tomatoes recommended by the UN/ECE Working Party on perishable product standardisation and quality.(3) It should also be specified that cherry tomatoes (including cocktail tomatoes) form a fourth commercial type separate from the three formerly identified (round tomatoes, ribbed tomatoes and oblong tomatoes). The different acceptable forms of commercial presentation specific to tomatoes should as well be detailed. Furthermore, the evolution of the market in fresh tomatoes depends on the organoleptic quality of this product which, particularly at the retailing stage, may vary widely. The trade should therefore be allowed to indicate on the packaging minimum or maximum values for essential maturity criteria to allow consumers freedom of choice in purchasing fruit of the organoleptic quality they require.(4) Applying these standards should result in products of unsatisfactory quality being removed from the market, bringing production into line with consumer requirements and facilitating trade relationships based on fair competition, thereby helping improve the profitability of production.(5) The standards are applicable at all stages of marketing. Transportation over long distances, storage for a certain length of time or handling operations may bring about deterioration due to the biological development of the products or their tendency to perish. Account should be taken of such deterioration when applying the standards at the marketing stages which follow dispatch. Since products in the "Extra" class must be sorted and packaged with particular care, only lack of freshness and turgescence is to be taken into account in their case.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for tomatoes falling within CN code 0702 00 00 shall be as set out in the Annex.This standard shall apply at all marketing stages, under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the provisions of the standard:- a slight lack of freshness and turgescence,- for products graded in classes other than the "Extra" class, slight deterioration due to their development and their tendency to perish.Article 2Regulation (EEC) No 778/83 is hereby repealed.Article 3This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the third month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 86, 31.3.1983, p. 14.(4) OJ L 346, 17.12.1997, p. 44.ANNEXSTANDARD FOR TOMATOESI. DEFINITION OF PRODUCEThis standard applies to tomatoes of the varieties (cultivars) grown from Lycopersicon lycopersicum (L.) Karsten ex Farw./Lycopersicon esculentum Mill. to be supplied fresh to the consumer, tomatoes for industrial processing being excluded.Tomatoes may be classified in four commercial types:- "round",- "ribbed",- "oblong" or "elongated",- "cherry" tomatoes (including "cocktail" tomatoes).II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of tomatoes after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, tomatoes must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- fresh in appearance,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.In the case of trusses of tomatoes, the stalks must be fresh, healthly, clean, and free from all leaves and any visible foreign matter.The development and condition of the tomatoes must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationTomatoes are classified in three classes as defined below:(i) "Extra" ClassTomatoes in this class must be of superior quality. They must have firm flesh and must be characteristic of the variety as regards shape, appearance and development.Their colouring, according to their state of ripeness, must be such as to satisfy the requirements set out in the last subparagraph of paragraph A above.They must be free from greenbacks and other defects, with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.(ii) Class ITomatoes in this class must be of good quality. They must be reasonably firm and characteristic of the variety.They must be free of cracks and visible greenbacks. The following slight defects, however, may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape and development,- a slight defect in colouring,- slight skin defects,- very slight bruises.Furthermore, "ribbed" tomatoes may show:- healed cracks not more than 1 cm long,- no excessive protuberances,- a small umbilicus, but no suberisation,- suberisation of the stigma up to 1 cm2,- fine blossom scar in elongated form (like a seam), but not longer than two thirds of the greatest diameter of the fruit.(iii) Class IIThis class includes tomatoes which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.They must be reasonably firm (but may be slightly less firm than in Class I) and must not show unhealed cracks.The following defects may be allowed, provided the tomatoes retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape, development and colouring,- skin defects or bruises, provided the fruit is not seriously affected,- healed cracks not more than 3 cm in length.Furthermore, "ribbed" tomatoes may show:- more pronounced protuberances than allowed in Class I, but without being misshapen,- an umbilicus,- suberisation of the stigma up to 2 cm2,- fine blossom scar in elongated form (like a seam).III. PROVISIONS CONCERNING SIZINGSize is determined by the maximum diameter of the equatorial section. The following provisions shall not apply to "cherry" tomatoes.A. Minimum sizeFor tomatoes classified in the "Extra" Class and Classes I and II, the minimum size is set at:- 35 mm for "round" and "ribbed" tomatoes,- 30 mm for "oblong" tomatoes.B. Sizing scaleThe tomatoes are graded according to the following sizing scale:- 30 mm and over but under 35 mm(1),- 35 mm and over but under 40 mm,- 40 mm and over but under 47 mm,- 47 mm and over but under 57 mm,- 57 mm and over but under 67 mm,- 67 mm and over but under 82 mm,- 82 mm and over but under 102 mm,- 102 mm and over.Observance of the sizing scale is compulsory for "Extra" Class and Class I tomatoes.The sizing scale does not apply to trusses of tomatoes.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class- 5 % by number or weight of tomatoes not satisfying the requirements of the class but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I- 10 % by number or weight of tomatoes not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class.- In the class of trusses of tomatoes, 5 % by number or weight of tomatoes detached from the stalk.(iii) Class II- 10 % by number or weight of tomatoes satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption.- In the case of trusses of tomatoes, 10 % by number or weight of tomatoes detached from the stalk.B. Size tolerancesFor all classes: 10 % by number or weight of tomatoes conforming to the size immediately above or below that specified, with a minimum of 33 mm for "round" and "ribbed" tomatoes and 28 mm for "oblong" tomatoes.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only tomatoes of the same origin, variety or commercial type, quality and size (if sized).The ripeness and colouring of tomatoes in the "Extra" Class and Class I must be practically uniform. In addition, the length of "oblong" tomatoes must be sufficiently uniform.The visible part of the contents of the package must be representative of the entire contents.B. PackagingThe tomatoes must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed, provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter.C. PresentationTomatoes may be presented as follows:(i) as individual fruits, with or without calyx and short stalk;(ii) as trusses of tomatoes, i.e. the tomatoes are presented as whole inflorescence or part thereof, each inflorescence or part thereof comprising at least the following number of fruits:- three fruits (two fruits in prepackaging), or- in the case of trusses of "cherry" tomatoes, six fruits (four fruits in prepackaging).VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker and/or dispatcher: Name and address or officially issued or accepted code mark. However, where a code mark is used, the words "packer and/or dispatcher (or an equivalent abbreviation)" must be indicated in proximity to the code mark.B. Nature of produce- "tomatoes" or "trusses of tomatoes" and the commercial type if the contents are not visible from the outside. These details must always be provided for "cherry" (or "cocktail") tomatoes, whether or not in trusses,- name of the variety (optional).C. Origin of produce- country of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications- class- size expressed as minimum and maximum diameters (if sized) or the word "unsized" where appropriate.- minimum sugar content, measured by refractometer and expressed in Brix degrees (optional).E. Official control mark (optional)(1) Only for "oblong" tomatoes.